DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-10, 15-16, 18-19, 22 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, FISCHER (US 2016/0234709 Al); Edge etaL (US 2012/0136623 Al); Edge (US 2018/0054795 Al); MODARRES RAZAVI etaL (US 2020/0045667 Al); Bitra et aL(US 2016/0345229 Al); and CHALLAet al. (US 2016/0352405 Al) teach a user equipment receives, from a positioning server, a positioning measurement request; generate a message for the positioning server to indicate one or more capabilities of the TIE corresponding to positioning measurement, the message including an observed time difference of arrival capability (OTDOA-ProvideCapabilities) information element (IE); provide the message to radio frequency circuitry for transmission to the positioning server. The above prior art either singular or in combination, fail to anticipate or render obvious that wherein the OTDOA-ProvideCapabilities IE includes information indicating that the UE is equipped with one receiver (IRx) antenna for reference signal time difference (RSTD) measurement, as argued by applicant in Remarks. Therefore, it is allowable.
Claims 2-5, 27, and 30 depend on claim 1. Therefore, they are allowable.


Claims 9-10 and 31 depend on claim 7. Therefore, they are allowable.
Regarding independent claim 15, the prior art of record, FISCHER (US 2016/0234709 Al); Edge et al. (US 2012/0136623 Al); Edge (US 2018/0054795 Al); MODARRES RAZAVI et al. (US 2020/0045667 Al); Bitra et aL (US 2016/0345229 Al); and CHALLA et al. (US 2016/0352405 Al) teach an apparatus of baseband circuitry of a user equipment (UE), the apparatus comprising a central processing unit (CPU) to generate a message for a positioning server to indicate one or more capabilities of the UE corresponding to positioning 
Claims 16, 18-19, 22, 28-29, and 32 depend on claim 15. Therefore, they are allowable.
Claims 25-26 depend on claim 24. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643